Citation Nr: 1618663	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  12-17 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for hearing loss.

3.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for tinnitus.

4.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for right knee patellofemoral syndrome.

5.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for a left leg disability.

6.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for myositis of the left upper extremity.

7.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for headaches.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to April 1970. 

These matters come to the Board of Veterans' Appeals  (Board) on appeal from  December 2010 and March 2012 rating decisions of the VA RO. 

In November 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) at the Winston-Salem, North Carolina, RO.  A transcript of this hearing has been associated with the claims file.

The Board acknowledges that the Veteran separately appealed the issues of service connection for left knee patellofemoral syndrome and meralgia paresthetica of the left thigh.  As discussed at the November 2015 hearing, the Board has recharacterized these issues as a single claim for service connection for a left leg disability, so as to consider all possible disabilities related to the left leg.  

Moreover, the Board noted that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of the holding in Clemons and the fact that the Veteran has submitted medical evidence documenting psychiatric diagnoses other than PTSD during the processing of his PTSD claim, the psychiatric issue on appeal has been characterized as entitlement to service connection for a psychiatric disability, to include PTSD.

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The issues of entitlement to service connection for tinnitus, bilateral hearing loss, right knee patellofemoral syndrome, a left leg disability, and myositis of the left upper extremity, and the issue of whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for headaches, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no competent and credible evidence corroborating the reported in-service stressors.	

2.  By an April 1997 rating decision, the Veteran's applications to reopen his previously denied claims of service connection for hearing loss, a right knee condition, and a left leg disability were denied, and entitlement to service connection for tinnitus was denied.

3.  Evidence received since the April 1997 rating decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claims for service connection for hearing loss, tinnitus, a right knee condition, and a left leg disability.

4.  By an October 1981 rating decision, the Veteran's claim of service connection for a myositis of the left upper extremity was denied on the basis that the service records are negative for any complaints of or treatment for this condition.  

5.  Evidence received since the October 1981 rating decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim for service connection for myositis of the left upper extremity.




CONCLUSIONS OF LAW

1.  Service connection is not warranted for a psychiatric disability of any kind, to include PTSD.  See 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  The April 1997 rating decision denying the Veteran's applications to reopen his previously denied claims of service connection for hearing loss, a right knee condition, and a left leg disability were denied, as well as denying entitlement to service connection for tinnitus, is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2015).

3.  New and material evidence sufficient to reopen the Veteran's claims of service connection for hearing loss, tinnitus, a right knee condition, and a left leg disability, has been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2015).

4.  The October 1981 rating decision denying the Veteran's claim of service connection for myositis of the left upper extremity is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2015).

5.  New and material evidence sufficient to reopen the Veteran's claim of service connection for myositis of the left upper extremity has been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's applications to reopen his previously denied claims for service connection for tinnitus, bilateral hearing loss, right knee patellofemoral syndrome, a left leg disability, and myositis of the left upper extremity, these applications, and only these applications, have been granted, as discussed below.  As such, the Board finds that any error related to the VCAA solely with regard to these applications are moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Veteran's claim for service connection for a psychiatric disability, to include PTSD, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A December 2013 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2015); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  A special PTSD development letter was sent April 2014.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, this letter described how appropriate disability ratings and effective dates were assigned.    

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and available, relevant VA and private medical records are in the file.  The Board finds that all available records identified by the Veteran as relating to this claim have been requested and obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

The Board acknowledges that a VA examination or opinion has not been obtained regarding the Veteran's psychiatric disorder claim.  However, the Board finds that a VA examination or opinion is not necessary in order to decide this claim.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

In this case, as will be discussed in further detail below, the Veteran's reported in-service injury or stressor incident has not been verified, nor does the competent medical evidence or competent lay evidence reflect that the Veteran developed a psychiatric disorder, to include PTSD during service or as a result of service.  Accordingly, a VA examination or opinion is not necessary to resolve this claim.
As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1131 ; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be (1) competent evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

With respect to PTSD, the regulations provide: "Service connection for post-traumatic stress disorder requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred."  38 C.F.R. § 3.304(f); see also Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014); 38 C.F.R. § 4.125(a) (providing that the diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5)).  Importantly, section 4.125(a) referenced DSM-IV when the Veteran filed his claim.  Thus, the Board will consider the Veteran's appeal in light of both the DSM-IV and the DSM-5.  See Cohen v. Brown, 10 Vet. App. 128, 139-40 (1997) (discussing change from DSM-III to DSM-IV and veterans' entitlement to have their claim considered under the regulatory or Manual M21-1 provision that would be more favorable in light of the regulatory change).  The Board acknowledges that the determination of whether an in-service stressor meets the DSM-IV or DSM-V criteria for PTSD and caused a current acquired psychiatric disorder is a clinical determination for a mental health professional.  Cohen v. Brown, 10 Vet.App. 128, 138-39 (1997); 38 C.F.R. §§ 3.304(f) and 4.125(a).  However, the determination of whether an alleged stressor in fact occurred is a question of fact to be resolved in the first instance by the AOJ and, on appeal, by the Board. 

There are special development procedures pertaining to the processing of a claim, as here, for service connection for PTSD based on personal or sexual assault.  See Patton v. West, 12 Vet. App. 272, 277-80 (1999).  Because personal assaults are often extremely sensitive matters, many incidents are not officially reported, which creates a proof problem with respect to the occurrence of the claimed stressor. In these situations, an absence of service records documenting the events the veteran has alleged is not unusual.  Victims of this type of trauma may not necessarily report the full circumstances of an assault for many years after it occurred.  See AZ v. Shinseki, 731 F.3d 1303, 1312-1322 (Fed. Cir. 2013) (discussing, at length, the reasons an in-service sexual assault may not be reported by a victim and holding that the absence of a report may not be considered evidence that the assault did not occur).  However, where service records do not corroborate an assault, section 3.304(f) requires that "credible supporting evidence" other than the Veteran's own statements confirm that the stressor occurred.  National Org. of Veterans' Advocates v. Sec'y of Veterans Affairs, 330 F.3d 1345, 1352  (Fed. Cir. 2003); see also Acevedo v. Shinseki, 25 Vet. App. 286, 291 (2012) (citing 38 C.F.R. § 3.304(f)(5)  and Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed.Cir.2011)).

Examples of such corroborating evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id. 

Additionally, the Board notes that regulations governing PTSD eliminate the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3) (2015).

1.  Entitlement to service connection for a psychiatric disability, to include PTSD.

The Veteran is seeking entitlement to service connection for PTSD.  In a February 2011 VA treatment record, the Veteran reported that he had PTSD stemming from being accused of breaking into a building and being accused of involvement with the Black Panthers in service.  He asserted that he was harassed and roughly interrogated in April 1969.  At the November 2015 hearing, the Veteran testified that he was taken against his will into an apartment by 3 men and sexually assaulted while in Zaragoza, Spain.  He asserted that these men wanted medicine from the building that he was guarding as part of his service.  He claimed that he was approached a second time in service by men demanding medicine as well.  On an April 2014 PTSD Questionnaire, the Veteran asserted that the first assault occurred in September or October of 1969, and the second incident occurred in December 1969 and January 1970.

A review of his service treatment records reveals no complaints, treatment, or diagnoses of a psychiatric disorder of any kind or any injuries stemming from a physical or sexual assault.  On a November 1969 Report of Medical Examination, clinical psychiatric evaluation was noted as normal.  On a November 1969 Report of Medical History, the Veteran denied depression or excessive worry.

A review of his personnel records reveals that the Veteran worked as a security policeman in Zarazoga, Spain, from September 1968 to April 1970.  There is nothing in the Veteran's personnel records to suggest any psychiatric problems, disciplinary problems, or personal problems throughout service.  His personnel records reflect that he was transferred to the Air Force Reserve in April 1970 following active duty service and was honorably discharged from the Air Force Reserve in June 1972.

With regard to the Veteran's post-service medical evidence, the claims file contains a February 2011 VA treatment record, which noted the Veteran as having a diagnosis of anxiety disorder, not otherwise specified, and depressive disorder, not otherwise specified.  The examining psychiatrist noted that he was not diagnosing the Veteran with PTSD at this time.  He further noted that the Veteran may not meet the diagnostic criteria.  Moreover, he did not know if the incident in Spain qualifies as a traumatic event per DSM-IV but noted that it may, if the Veteran was physically threatened or severely tortured.  The psychiatrist found that the diagnosis of PTSD needs to be continually evaluated as the Veteran engages in treatment.

In support of his claim, the Veteran submitted a February 2011 mental status examination report, at which he was diagnosed with major depressive disorder, recurrent, severe, with some psychotic features (some PTSD qualities).  The examiner stated that the Veteran is seriously disturbed and there is no doubt this began when he was in the military service in Spain and has affected his whole life.

As an initial matter, the Board notes that the Veteran has never asserted that he developed PTSD or a psychiatric disorder of any kind due to fear of hostile military or terrorist activity.  As such, in order to grant the Veteran's PTSD claim, a reported stressor must be verified.

In this regard, the Board ultimately finds no basis to grant service connection for PTSD.  The claims file contains no evidence to corroborate the Veteran's reported stressor incidents.  The Veteran's service treatment records contain no indication of any sort of physical or sexual assault.  His personnel records show no markers which could indicate personal or physical trauma, such as request for transfers, demotions, exceptional behavior, or other changes in behavior.  He states he reported the assault to a doctor and was examined; there is no confirmation of this in his STRs.  The Veteran has submitted no statements from people he may have confided in over the years about these reported assault incidents.  The claims file contains no medical evidence for psychiatric complaints related to these reported assaults for several decades after service.  In short, there is simply no evidence to corroborate the Veteran's reported stressors.  

Not only is there no information to corroborate the Veteran's stressors, but his story is simply not credible.  A February 2011 VA record indicates his reported stressors were accusations against him regarding involvement in break-ins and potential association with the Blank Panthers, resulting in harassment and being called in for questioning when a web belt was strapped onto him weighted with canteens and he had to stand for 4-5 hours in various uncomfortable positions, while being pressured to sign documents confessing his involvement.  He denied at that time - and again at an April 2011 mental health appointment - any trauma/abuse history.  When he saw a private psychologist in February 2011, the Veteran told a similar account.  However, by the time of his hearing in 2013, and then again in 2015, the Veteran did not mention a word about being interrogated, as previously described, but instead stated he was grabbed by men and physically/sexually assaulted, as described above.  The fact that he did not merely add details to his alleged in-service experiences, but completely changed his story, diminishes the probative value of his statements.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (Board has fact-finding authority to assess the quality of the evidence before it, including the duty to analyze its credibility and probative value, as well as authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).   

The regulatory provisions of 38 C.F.R. § 3.304(f)(5), discussed above, recognize that personal or sexual assault such as here alleged can often be established only by secondary evidence and the inferences that can be drawn therefrom.   However, service connection may not be predicated on a resort to pure speculation or even remote possibility.  Precisely because service connection may not be based on conjecture, it is important that the factors enumerated 38 C.F.R. § 3.304(f)(5) be fully considered.  Here, there is no contemporaneous evidence of a change in behavior or any of the other noted "markers."  

With regard to granting service connection for a psychiatric disorder of any kind, other than PTSD, the Board has considered the February 2011 private nexus opinion, in which the examiner diagnosed the Veteran with major depressive disorder, recurrent, severe, with some psychotic features (some PTSD qualities) and found that there is no doubt his problems began when he was in military service in Spain.  However, this claim fails for the same reason as the PTSD claim.  There were no in-service complaints of or treatment for psychiatric symptoms, and a diagnosis was not rendered until decades later.  There must be, then, competent and credible evidence of an in-service incident to link the depression to.  There is none, for all the reasons given above.  As such, the Board finds this opinion is not probative with regard to the matter on appeal.

The Board notes the Veteran's assertions that he has a psychiatric disability that is related to his military service.  With regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Here, the Veteran's complaints as to duration of symptoms are certainly capable of lay observation.  However, the Board finds that the cause of his currently diagnosed psychiatric disability is not capable of lay observation, as the Veteran does not have training in psychiatric diseases.  As such, the Veteran's opinion is afforded little weight in the analysis of whether a nexus between his current psychiatric disability and his service exists.  Thus, the Veteran's claim for service connection for a psychiatric disorder must fail on a direct basis.  See Shedden, supra.
 
In summary, Board finds that there is no independent evidence verifying the alleged in-service stressor incidents, so there is no competent and credible evidence (as the Veteran's statements lack credibility) of an in-service disease, injury, or incident.  As such, the Board finds that the preponderance of the evidence is against the claim for service connection for a psychiatric disorder of any kind, to include PTSD, and the benefit-of-the-doubt rule is not for application.  


2.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for hearing loss.

The issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for hearing loss.  After review of the evidence of record, the Board finds that new and material evidence has been submitted.

The Veteran's application to reopen his previously denied claim for service connection for hearing loss was previously denied in an April 1997 rating decision.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2015).  

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).   

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, a Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The basis for the April 1997 denial was that no new and material evidence had been submitted relating to the fact that the Veteran's service treatment records were negative for this condition or that there was no evidence of a sensorineural hearing loss within 1 year of separation from active duty.  At the time of this denial, VA medical records, private medical records, statements submitted by the Veteran, and service treatment records were considered.

The new evidence submitted since this denial consists primarily of statements and testimony from the Veteran and VA and private medical records.  

With regard to the newly submitted VA and private medical records, VA treatment records reflect that the Veteran underwent a VA audiological consultation in November 2010, at which he was noted as having mild sensory hearing loss bilaterally at 3000 to 8000 Hertz.

As the Veteran's hearing was noted as within normal limits bilaterally in the April 1997 rating decision, and the newly submitted medical evidence suggests that the Veteran's hearing may not currently be within normal limits, the Board finds that this newly submitted evidence relates to an unestablished fact necessary to substantiate the claim.  As such, this claim is reopened.

However, the Board cannot, at this point, adjudicate the reopened claim, as further development is necessary.  This is detailed in the REMAND below.

	
3.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for tinnitus.

The issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for tinnitus.  After review of the evidence of record, the Board finds that new and material evidence has been submitted.

The Veteran's claim for service connection for tinnitus was denied in an April 1997 rating decision.  The basis for the April 1997 denial was that there was no evidence demonstrating that the claimed condition was incurred or aggravated by military service.  At the time of this denial, VA medical records, private medical records, statements submitted by the Veteran, and service treatment records were considered.

The new evidence submitted since this denial consists primarily of statements and testimony from the Veteran and VA and private medical records.  

With regard to the newly submitted VA and private medical records, the Veteran was noted in a May 2010 medical record from Rock Hill Family Practice Associates as having tinnitus, long-standing, aggravated by noise exposure while in the Air Force with worsening problems on the right side.  As the newly submitted medical evidence reflects that the Veteran has tinnitus that could be related to his military service, the Board finds that this newly submitted evidence relates to an unestablished fact necessary to substantiate the claim.  As such, this claim is reopened.

However, the Board cannot, at this point, adjudicate the reopened claim, as further development is necessary.  This is detailed in the REMAND below.

4.  Whether new and material evidence has been submitted sufficient to reopen previously denied claims for service connection for a left leg disability and for right knee patellofemoral syndrome.

The issues for resolution before the Board are whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claims of entitlement to service connection for a left leg disability and for right knee patellofemoral syndrome.  After review of the evidence of record, the Board finds that new and material evidence has been submitted.

The Veteran's applications to reopen his previously denied claims for service connection for a left leg disability and for right knee patellofemoral syndrome were previously denied in an April 1997 rating decision.  

The bases for the April 1997 denial was that no new and material evidence had been submitted relating to the fact that there was no evidence of these conditions in the Veteran's service treatment records.  At the time of this denial, VA and private medical records, statements submitted by the Veteran, and service treatment records were considered.

The new evidence submitted since this denial consists primarily of statements and testimony from the Veteran and VA and private medical records.  

With regard to the newly submitted private medical records, the claims file contains a September 2011 private medical opinion from Dauphin Orthopedics, which noted that the Veteran was present primarily for evaluation of his knees and concluded that more likely than not this complaint, which started in 1969, is a direct result of his military service.  It was further noted that there was no history of his wearing a heavy tool belt or any other activity which would precipitate this problem, and the examiner, therefore, thought it was connected to his military service. 

As the newly submitted evidence contains a medical opinion suggesting a link between the Veteran's knee complaints and his service, the Board finds that this newly submitted evidence relates to unestablished facts necessary to substantiate the claims.  As such, these claims are reopened.

However, the Board cannot, at this point, adjudicate the reopened claims, as further development is necessary.  This is detailed in the REMAND below.


5.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for myositis of the left upper extremity.

The issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for myositis of the left upper extremity.  After review of the evidence of record, the Board finds that new and material evidence has been submitted.

The Veteran's claim for service connection for myositis of the left upper extremity was previously denied in an October 1981 rating decision.  The basis for the October 1981 denial was that the service records are negative for any complaints of or treatment for this condition.  At the time of this denial, VA and private medical records, statements submitted by the Veteran, and service treatment records were considered.

The new evidence submitted since this denial consists primarily of statements and testimony from the Veteran and VA and private medical records.  

With regard to the newly submitted statements and testimony from the Veteran, the Veteran testified at the November 2015 hearing that he believes his myositis of the left upper extremity is related to an in-service influenza vaccination he received in that arm.  As these assertions had not previously been submitted by the Veteran and relate to a reported in-service injury, the Board finds that this newly submitted evidence relates to an unestablished fact necessary to substantiate the claim.  As such, this claim is reopened.

However, the Board cannot, at this point, adjudicate the reopened claim, as further development is necessary.  This is detailed in the REMAND below.


ORDER

Entitlement to service connection for a psychiatric disability, to include PTSD, is denied.

As new and material evidence has been submitted regarding the claim for service connection for bilateral hearing loss, the Veteran's claim is reopened.  To this extent only, the appeal is granted.

As new and material evidence has been submitted regarding the claim for service connection for tinnitus, the Veteran's claim is reopened.  To this extent only, the appeal is granted.

As new and material evidence has been submitted regarding the claim for service connection for right knee patellofemoral syndrome, the Veteran's claim is reopened.  To this extent only, the appeal is granted.

As new and material evidence has been submitted regarding the claim for service connection for a left leg disability, the Veteran's claim is reopened.  To this extent only, the appeal is granted.

As new and material evidence has been submitted regarding the claim for service connection for myositis of the left upper extremity, the Veteran's claim is reopened.  To this extent only, the appeal is granted.




	(CONTINUED ON NEXT PAGE)

REMAND

Additional development is needed prior to the adjudication of the claims on appeal. 

With regard to the Veteran's claims for service connection for tinnitus and hearing loss, the Board has considered the aforementioned May 2010 medical record from Rock Hill Family Practice Associates suggesting that the Veteran's tinnitus is related to his service.  However, the Board notes that this record gives no indication that the claims file was reviewed or that all pertinent evidence of record was considered.  For example, the Veteran specifically denied any ear trouble on his November 1969 Report of Medical History upon separation from service, and he has submitted post-service evidence from the 1970s and 1980s documenting complaints of left ear pain and cerumen in the bilateral ears requiring removal.  As such, the Board finds that the necessity for a VA audiological examination is shown for the proper assessment of the Veteran's tinnitus and hearing loss claims. 

With regard to the Veteran's application to reopen his previously denied claim for service connection for headaches, the Board notes that the Veteran asserted at the November 2015 hearing that his headaches are secondary to his tinnitus.  Further, in the February 2011 private mental status examination report, the Veteran indicated that he experiences headaches when he is under any kind of stress.  As discussed above, service connection for PTSD is being denied.  However, resolution of the application to reopen the previously denied claim for service connection for headaches is inextricably intertwined with resolution of the Veteran's pending tinnitus claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  As such, the Board must defer consideration on the headache issue until such time as the evidentiary development ordered herein is completed.  However, the Board does note that, if, and only if, the Veteran's tinnitus claim is granted at any point upon remand, he should be scheduled for a VA examination in order to determine whether he has a headache disability related to his claimed tinnitus.  

With regard to the Veteran's claims for service connection for a left leg disability and right knee patellofemoral syndrome, the Board has considered the aforementioned September 2011 private medical opinion from Dauphin Orthopedics suggesting that the Veteran's knee complaints are related to his service.  However, the Board finds this opinion is inadequate, as the examiner provides no rationale as to exactly what in-service event he is linking these disabilities.  As such, the Board finds that the necessity for a VA examination is shown for the proper assessment of the Veteran's right knee patellofemoral syndrome and left leg disability claims.  

With regard to the Veteran's claim for service connection for myositis of the left upper extremity, as noted above, the Veteran testified that his left arm was injured as a result of a reaction to an influenza vaccination in service.  As the Veteran was noted in a November 1967 service treatment as being prescribed a sling following a local reaction to plague and flu shots, and current medical evidence documents myositis of the left upper extremity, the Board finds that the necessity for a VA examination is shown for the proper assessment of the Veteran's myositis of the left upper extremity claim.

Finally, the Board notes that the Veteran testified at the November 2015 hearing that he had been receiving pertinent medical treatment from a Dr. Tucker.  As the claims file contains no medical records from Dr. Tucker, such should be obtained upon remand.  Moreover, upon remand, all outstanding VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain all available treatment records from the Salisbury VA Medical Center (VAMC) (and associated clinics) from March 2012 to the present. 

2. Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record, to specifically include any medical records from Dr. Tucker.  Associate any records received, including negative responses, with the claims file.

3. Schedule the Veteran for a VA audiological examination.  The examiner should review the claims file, conduct any necessary tests and studies, and elicit a complete history from the Veteran.  All findings should be reported in detail.  Then, the examiner should determine whether the Veteran has a diagnosis of tinnitus and hearing loss of either ear.  The examiner should then render an opinion as to whether it is at least as likely as not that diagnosed tinnitus or hearing loss of either ear was caused or aggravated by his active duty service, to include the Veteran's reports of having his ears damaged by in-service cerumen irrigation in June 1968.  

The examiner is advised that the term "as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide the underlying reasons for any opinions provided.

4. If, and only if, service connection is granted for tinnitus, schedule the Veteran for an appropriate VA examination for his claimed headache disability.  The examiner should review the claims file, conduct any necessary tests and studies, and elicit a complete history from the Veteran.  All findings should be reported in detail.  Then, the examiner should determine whether the Veteran has a diagnosis of a headache disability.  The examiner should then render an opinion as to whether it is at least as likely as not that any diagnosed headache disability was caused or aggravated by his active duty service.  The examiner should also render an opinion as to whether it is at least as likely as not that any diagnosed headache disability was caused or aggravated by his tinnitus. 

The examiner is advised that the term "as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide the underlying reasons for any opinions provided.

5. Schedule the Veteran for an appropriate VA examination for his claimed right knee patellofemoral syndrome and left leg disability.  The examiner should review the claims file, conduct any necessary tests and studies, and elicit a complete history from the Veteran.  All findings should be reported in detail.  Then, the examiner should determine whether the Veteran has a diagnosis of a left leg disability of any kind and a right knee disability of any kind, to include right knee patellofemoral syndrome.  The examiner should then render an opinion as to whether it is at least as likely as not that any of these diagnosed disabilities were caused or aggravated by his active duty service.  

The examiner is advised that the term "as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide the underlying reasons for any opinions provided.

6. Schedule the Veteran for a VA examination for his myositis of the left upper extremity claim.  The examiner should review the claims file, conduct any necessary tests and studies, and elicit a complete history from the Veteran.  All findings should be reported in detail.  Then, the examiner should diagnose the Veteran with all current disabilities related to his left upper extremity.  The examiner should then render an opinion as to whether it is at least as likely as not that any diagnosed left upper extremity disability was caused or aggravated by his active duty service, to include in-service vaccinations.  

The examiner is advised that the term "as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide the underlying reasons for any opinions provided.

7. Then, readjudicate the claims.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that his cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2015).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


